DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed structure in claims 3 and 4 (“engine room”, “front side of a vehicle”, “rear side of a vehicle”, and the arrangement of the first peripheral wall to the vehicle) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamaru (US PG. Pub. 2006/0089020) in view of Matsumura (US PG. Pub. 2002/0134572).

Regarding claim 1 – Kanamaru teaches an electric connection box (figs. 1-4 [title] Kanamaru states, “Electric Connection Box”) comprising: a housing (2 [paragraph 0030] Kanamaru states, “The case 2 includes a case body 3 with an open top”) including an opening (7b [paragraph 0031] Kanamaru states, “chambers 7a and 7b”); a first lid portion (5 [paragraph 0030] Kanamaru states, “cover 5”) including a first body wall (top of cover 5) that closes the opening (7b) of the housing (2) and a first peripheral wall (peripheral wall 19b that extends vertically down to the housing) extending from a periphery of the first body wall toward the housing (claimed structure shown in figure 4); a groove (18b [paragraph 0037] Kanamaru states, “groove portion 18b”) provided between the first peripheral wall (fig. 5, 19b) and a wall portion (wall portion of cover 
 	Kanamaru does not teach a groove provided between the first peripheral wall and a wall portion arranged to be spaced apart from the first peripheral wall, the groove including an opening in a side of the first body wall in an extending direction of the first peripheral wall; and a protrusion provided on the first lid portion and protruding toward the wall portion, wherein the protrusion covers the opening of the groove.
 	Matsumura teaches a first lid portion (figs. 1-8, 221 [paragraph 0079] Matsumura states, “closing cover 221”) having a first body wall (figs. 2 & 8, top horizontal wall of first lid portion 221) and a first peripheral wall (right most vertical wall of first lid portion 221) extending from a periphery of the first body wall (see fig. 2); a groove (groove shown between first lid potion 221 and second lid portion 211 shown in figure 2; see annotated figure 2 below) provided between the first peripheral wall and a wall portion (vertical wall portion of second lid portion 211) arranged to be spaced apart from the first peripheral wall (see annotated figure 2 below), the groove including an opening (figure 8 shows an opening on the right side of the first body wall to allow fuse unit 258 therein) in a side of the first body wall in an extending direction of the first peripheral wall (claimed structure shown in figure 8); and a protrusion (see protrusion extending from the first lid portion shown in annotated figure 2 below and also in figure 8) provided on the first lid portion (221) and protruding toward the wall portion (see fig. 2), wherein the protrusion covers the opening of the groove (claimed structure shown in annotated figure 2 below).


    PNG
    media_image1.png
    681
    1174
    media_image1.png
    Greyscale

Regarding claim 2 – Kanamaru in view of Matsumura teach the electric connection box according to claim 1, further comprising: a second lid portion (Kanamaru; figs. 1-2, 4 [paragraph 0033] Kanamaru states, “cover 4”) including a second body wall (top horizontal wall of the second lid portion 4) that closes the opening (7a) of the housing (2), and a second periphery wall (vertical wall of second lid portion 4) extending from a .

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamaru in view of Matsumura as applied to claim 1 above, and further in view of Borowicz et al. (US PG. Pub. 2012/0268864).

Regarding claim 3 – Kanamaru in view of Matsumura teach the electric connection box according to claim 1, but fails to explicitly teach wherein the electric connection box is disposed in an engine room provided in a front side of a vehicle, and wherein the first peripheral wall is disposed on a front side with respect to the wall portion in a front-rear direction of the vehicle.
 	Borowicz teaches an electronic connection box (figs. 1-2, 28) is disposed in an engine room ([paragraph 0031] Borowicz states, “PDB 12 is associated with a power distribution system 28 in vehicle 30 disposed in an engine compartment 32 of a vehicle 30”) provided in a front side of a vehicle (30), and wherein the first peripheral wall (first peripheral wall of first lid portion 56 adjacent to second lid portion 44b) is disposed on a front side with respect to the wall portion in a front-rear direction of the vehicle (claimed structure shown in figure 2).


Regarding claim 4 – Kanamaru in view of Matsumura teach the electric connection box according to claim 1, but fails to explicitly teach wherein the electric connection box is disposed in an engine room provided in a rear side of a vehicle, and wherein the first peripheral wall is disposed on a rear side with respect to the wall portion in a front-rear direction of the vehicle.
 	Borowicz teaches an electronic connection box (figs. 1-2, 28) is disposed in an engine room ([paragraph 0031] Borowicz states, “PDB 12 is associated with a power distribution system 28 in vehicle 30 disposed in an engine compartment 32 of a vehicle 30”) provided in a front side of a vehicle (30), and wherein the first peripheral wall (first peripheral wall of first lid portion 56 adjacent to second lid portion 44b) is disposed on a front side with respect to the wall portion in a front-rear direction of the vehicle (claimed structure shown in figure 2).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electric connection box as taught by Kanamaru in view of Matsumura with the electronic connection box being provided in an engine room in a front side of a vehicle and having the first peripheral 
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the electronic connection box in the rear side of the vehicle wherein the first peripheral wall is disposed on a rear side, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Placing the electronic connection box in the rear side vehicle engine room will create a space savings within the front side, aligning the first peripheral wall with the rear side allows easy access when needing to access the housing components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Yamashita (US Patent 10391955) discloses an electrical junction box.
Hirasawa et al. (US Patent 8969723) discloses an electric junction box.
Taniguchi et al. (US PG. Pub. 2009/0218129) discloses a fixing structure for electrical junction box and cassette.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847